
	

115 S1281 RH: Hack the Department of Homeland Security Act of 2018
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 752
		115th CONGRESS2d Session
		S. 1281
		[Report No. 115–964]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2018
			 Referred to the Committee on Homeland Security
		
		
			September 25, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 18, 2018
		
		
			
		
		An Act
		To establish a bug bounty pilot program within the Department of Homeland Security, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Hack the Department of Homeland Security Act of 2018 or the Hack DHS Act. 2.Department of Homeland Security bug bounty pilot program (a)DefinitionsIn this section:
 (1)Bug bounty programThe term bug bounty program means a program under which— (A)individuals, organizations, and companies are temporarily authorized to identify and report vulnerabilities of appropriate information systems of the Department; and
 (B)eligible individuals, organizations, and companies receive compensation in exchange for such reports.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)Eligible individual, organization, or companyThe term eligible individual, organization, or company means an individual, organization, or company that meets such criteria as the Secretary determines in order to receive compensation in compliance with Federal laws.
 (4)Information systemThe term information system has the meaning given that term by section 3502 of title 44, United States Code. (5)Pilot programThe term pilot program means the bug bounty pilot program required to be established under subsection (b)(1).
 (6)SecretaryThe term Secretary means the Secretary of Homeland Security. (b)Establishment of pilot program (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish, within the Office of the Chief Information Officer, a bug bounty pilot program to minimize vulnerabilities of appropriate information systems of the Department.
 (2)RequirementsIn establishing and conducting the pilot program, the Secretary shall— (A)designate appropriate information systems to be included in the pilot program;
 (B)provide compensation to eligible individuals, organizations, and companies for reports of previously unidentified security vulnerabilities within the information systems designated under subparagraph (A);
 (C)establish criteria for individuals, organizations, and companies to be considered eligible for compensation under the pilot program in compliance with Federal laws;
 (D)consult with the Attorney General on how to ensure that approved individuals, organizations, or companies that comply with the requirements of the pilot program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law, and civil lawsuits for specific activities authorized under the pilot program;
 (E)consult with the Secretary of Defense and the heads of other departments and agencies that have implemented programs to provide compensation for reports of previously undisclosed vulnerabilities in information systems, regarding lessons that may be applied from such programs; and
 (F)develop an expeditious process by which an individual, organization, or company can register with the Department, submit to a background check as determined by the Department, and receive a determination as to eligibility; and
 (G)engage qualified interested persons, including non-government sector representatives, about the structure of the pilot program as constructive and to the extent practicable.
 (3)ContractIn establishing the pilot program, the Secretary, subject to the availability of appropriations, may award one or more competitive contracts to an entity, as necessary, to manage the pilot program.
 (c)ReportNot later than 180 days after the date on which the pilot program is completed, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the pilot program, which shall include—
 (1)the number of individuals, organizations, or companies that participated in the pilot program, broken down by the number of individuals, organizations, or companies that—
 (A)registered; (B)were determined eligible;
 (C)submitted security vulnerabilities; and (D)received compensation;
 (2)the number and severity of vulnerabilities reported as part of the pilot program; (3)the number of previously unidentified security vulnerabilities remediated as a result of the pilot program;
 (4)the current number of outstanding previously unidentified security vulnerabilities and Department remediation plans;
 (5)the average length of time between the reporting of security vulnerabilities and remediation of the vulnerabilities;
 (6)the types of compensation provided under the pilot program; and (7)the lessons learned from the pilot program.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Department $250,000 for fiscal year 2019 to carry out this Act.
			
	
		September 25, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
